United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q (Mark one) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to . Commission File Number: 001-32949 JAVELIN PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 88-0471759 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 125 CambridgePark Drive, Cambridge, MA 02140 (Address of principal executive offices) (Zip Code) Issuer’s telephone number: (617) 349-4500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ At August 1, 2009, 60,675,016 shares of the Registrant’s Common Stock, par value $0.001, were outstanding. JAVELIN PHARMACEUTICALS, INC. AND SUBSIDIARIES INDEX Page PART I — FINANCIAL INFORMATION ITEM 1. UNAUDITED FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets as of June 30, 2009 (unaudited) and December 31, 2008 3 Condensed Consolidated Statements of Operations (unaudited) for the three and six months ended June 30, 2009 and 2008 and the cumulative period from February 23, 1998 (inception) to June 30, 2009 4 Condensed Consolidated Statement of Stockholders’ Equity (Deficit) (unaudited) for the six months ended June 30, 2009 5 Condensed Consolidated Statements of Cash Flows (unaudited) for the six months ended June 30, 2009 and 2008 and the cumulative period from February 23, 1998 (inception) to June 30, 2009 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 21 ITEM 4. CONTROLS AND PROCEDURES 21 PART II — OTHER INFORMATION ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 21 ITEM 6. EXHIBITS 21 SIGNATURES 22 EXHIBITS EX-10.1: AMENDMENT TO DRISCOLL EMPLOYMENT AGREEMENT EX-10.2: AMENDMENT TO CARR EMPLOYMENT AGREEMENT EX-10.3: FORM OF DEFERRED STOCK UNIT GRANT AGREEMENT EX-10.4: FORM OF RESTRICTED STOCK UNIT GRANT AGREEMENT EX-31.1: CERTIFICATION EX-31.2: CERTIFICATION EX-32.1: CERTIFICATION EX-32.2: CERTIFICATION 2 PART I — FINANCIAL INFORMATION Item 1: Financial Statements Javelin Pharmaceuticals, Inc. and Subsidiaries (A Development Stage Enterprise) Condensed Consolidated Balance Sheets (Unaudited) June 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, product sales — Inventory Prepaid expenses and other current assets Total current assets Long term marketable securities available for sale Fixed assets, at cost, net of accumulated depreciation Intangible assets, net of accumulated amortization Other assets Total assets Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable and accrued expenses Deferred revenue, current — Deferred lease liability Total current liabilities Deferred revenue, noncurrent — Total liabilities Commitments and contingencies Stockholders’ equity (deficit) Preferred stock, $0.001 par value, 5,000,000 shares authorized as of June 30, 2009 and December 31, 2008, none of which are outstanding — — Common stock, $0.001 par value; 200,000,000 shares authorized as of June 30, 2009 and December 31, 2008; 60,675,016and 60,649,358 shares issued and outstanding at June 30, 2009 and December 31, 2008, respectively Additional paid-in capital Other comprehensive income Deficit accumulated during the development stage (176,644,085 ) (153,932,759 ) Total stockholders’ equity (deficit) (427,560 ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 3 Javelin Pharmaceuticals, Inc. and Subsidiaries (A Development Stage Enterprise)
